                                                                                                          JS-6
                              1    COX, WOOTTON, LERNER,
                                   GRIFFIN & HANSEN, LLP
                              2    Marc T. Cefalu (SBN 203324)
                                   Max L. Kelley (SBN 205943)
                              3    900 Front Street, Suite 350
                                   San Francisco, CA 94111
                              4    Telephone No.: 415-438-4600
                                   Facsimile No.: 415-438-4601
                              5    mcefalu@cwlfirm.com
                                   mkelley@cwlfirm.com
                              6

                              7    Attorneys for Plaintiff
                                   ALLIANT CREDIT UNION
                              8

                              9                       UNITED STATES DISTRICT COURT
                              10                    CENTRAL DISTRICT OF CALIFORNIA
                              11

                              12    ALLIANT CREDIT UNION,                      No.: CV 18-8483-GW-PLAx
                              13                                               IN ADMIRALTY
                                                         Plaintiff,
                              14                                               JUDGMENT
                                          v.
                              15

                              16    TYREE WILLIAMS, SR.; TYREE                 Fed. R. Civ. P. 55
                                    WILLIAMS, SR., AS TRUSTEE OF
                              17    THE TYREE WILLIAMS TRUST
                                    DATED 7/26/96, In Personam; S/V
                              18    TRANSITION, a 1998 Hunter Passage
                                    450 center cockpit recreational cruiser,
                              19    Official No. 1062430, its Engines,
                                    Tackle, Machinery, Furniture, Apparel,
                              20    Appurtenances, etc., In Rem, and DOES
                                    1-10.
                              21

                              22                         Defendants.
                              23

                              24         Defaults having been entered in this action against the defendant vessel
   COX, WOOTTON,
                              25   S/V TRANSITION, Official No. 1062430, its Engines, Tackle, Machinery,
  LERNER, GRIFFIN &
    HANSEN, LLP
900 FRONT STREET, SUITE 350
                              26   Furniture, Apparel, Appurtenances, etc. (“Vessel”), in rem, and against
     SAN FRANCISCO, CA
           94111
      TEL 415-438-4600
      FAX 415-438-4601        27   defendants Tyree Williams, Sr. (“Williams”); Tyree Williams, Sr., as Trustee of
 ALLIANT Williams/4860        28   the Tyree Williams Trust (the “Trust”), dated 7/26/9, in personam (collectively

                                                                       -1-            Case No. 2:18-cv-08483-GW-PLA
                                   [PROPOSED] JUDGMENT
                              1    “All Defendants”), on February 6, 2020, at 8:30 a.m. a hearing was held
                              2    pursuant to Federal Rule of Civil Procedure 55(b)(2).
                              3          GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED
                              4    AS FOLLOWS:
                              5           Plaintiff Alliant Credit Union (“Alliant”) is entitled to damages against
                              6    All Defendants as set forth in the Court’s order dated February 13, 2020
                              7    (Docket No. 76). Damages are awarded as follows:
                              8           1.    Custodia Legis Expenses: Default Judgment in the amount of
                              9    $24,139.50 in favor of Alliant and against All Defendants. Said costs include
                              10   custodia legis fees from the date of arrest and detention of the Defendant Vessel
                              11   on January 19, 2019, through October 30, 2019, incurred by the duly appointed
                              12   Substitute Custodian on behalf of Alliant and paid by Alliant, and costs charged
                              13   to Alliant by the U.S. Marshal for arresting the Vessel, plus the costs of
                              14   publishing the notices of the Vessel’s arrest and sale, all of which Alliant has
                              15   also paid.
                              16          2.    Amounts Due and Owing Under the Loan and First Preferred
                              17   Ship Mortgage: Default Judgment against all Defendants in the amount of
                              18   $180,391,64 due and owing under the Contract and the Mortgage, comprised of
                              19   $127,128.26 in outstanding principle and interest, and $53,263.38 in attorneys’
                              20   fees and legal costs.
                              21         Sum Total of Judgment: For good cause, default judgment in the amount
                              22   of $204,531.14 is entered in favor of Plaintiff Alliant Credit Union and against
                              23   the Defendants S/V TRANSITION, in rem, and defendants Tyree Williams, Sr.
                              24   (“Williams”); Tyree Williams, Sr., as Trustee of the Tyree Williams Trust (the
                              25   “Trust”), dated 7/26/9, in personam.
   COX, WOOTTON,
  LERNER, GRIFFIN &
    HANSEN, LLP
                              26   ///
900 FRONT STREET, SUITE 350
     SAN FRANCISCO, CA
           94111
      TEL 415-438-4600
      FAX 415-438-4601        27   ///
 ALLIANT Williams/4860        28   ///

                                                                       -2-              Case No. 2:18-cv-08483-GW-PLA
                                   [PROPOSED] JUDGMENT
                              1        The Clerk of the Court is Ordered to enter this judgment forthwith.
                              2

                              3    IT IS SO ORDERED.
                              4

                              5

                              6
                                   Dated: March 3, 2020
                              7                                        HON. GEORGE H. WU,
                              8                                        UNITED STATES DISTRICT JUDGE

                              9

                              10

                              11

                              12

                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

   COX, WOOTTON,
                              25
  LERNER, GRIFFIN &
    HANSEN, LLP
900 FRONT STREET, SUITE 350
                              26
     SAN FRANCISCO, CA
           94111
      TEL 415-438-4600
      FAX 415-438-4601        27

 ALLIANT Williams/4860        28

                                                                     -3-              Case No. 2:18-cv-08483-GW-PLA
                                   [PROPOSED] JUDGMENT
